DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “geomembrane 70”, “closure covering system 72”, “toe 74”, and “apex 76” (page 20, lines 5-11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recites the limitation "a second side" in line 13.  Its not clear whether the applicant refers to the same “second side” in line 6, if so, it should be changed to – the second side –. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich et al. (EP 3,613,897).
With regards to claim 1, Dittrich et al. discloses a tufted geotextile ground cover system (Abstract "The invention relates to a tufted artificial turf’; it is understood turf is a ground cover system), comprising: a backing sheet (para (0060) "a carrier 102..."; see Fig 1) tufted with a plurality of first tuft lines each one of said plurality of first tuft lines comprising a plurality of spaced-apart first tufts extending from a first side of the backing sheet (para [0064] "face yarn fibers 104"; see Fig 3B that shows tufts spaced apart and extending from the backing), said first tufts formed by a tufting yarn that defines a first yarn bridge of a first length on a second side of the backing sheet between a first tuft blade and a second tuft blade of adjacent first tufts (para [0011] "the face yarn fibers may be monofilament yarns that are tufted and anchored into the carrier as loops, which may then be cut, which then results in two fibers"; see Fig 3B that shows the bridge as a loop on the second side of the backing), said plurality of first tufts spaced-apart on a first tuft gauge (see Figs 1 and 3B that shows tufts spaced apart on a first gauge), and a plurality of second tuft lines, each one of said plurality of second tuft lines comprising a plurality of spaced-apart second tufts extending from the first side of the backing sheet (para (0064) "texturized indicator yarn fibers 106 are tufted in tufts"; see Fig 1B that shows these spaced apart and extending from the backing) intermediate an adjacent pair of said first plurality of tuft lines (see Fig 3B for an embodiment where second tufts 106 are intermediate adjacent pairs of first tufts 104), said plurality of second tufts formed by a tufting yarn that defines a second yarn bridge of a second length on a second side of the backing sheet between a first tuft blade and a second tuft blade of adjacent second tufts (para [0011] “the yarns of the indicator yarn fibers...may be monofilament yarns that are tufted and anchored into the carrier as loops, which may then be cut, which then results in two fibers"; see Fig 3B that shows the bridge as a loop on the second side of the backing), said second length less than said first length (see Fig 3B that clearly shows the bridge/loops of second tufts 106 smaller than first tufts 104), and said plurality of second tufts spaced-apart on a second tuft gauge (see Fig 3B that shows second tufts spaced apart at a second tuft gauge), the plurality of first tufts defining interstices between adjacent tufts (see Figs 1 and 3B that show interstices between adjacent tufts); an infill of a particular granular material (para [0007] "The artificial turf infill is a granulate and/or particulate infill") for filling the interstices from the first side of the backing sheet to a fill plane (para {0060) “a fill layer comprising artificial turf infill 108, which has an installation height L4 above the carrier 102"; see Fig 1 that shows it filling interstices up to plane at height L4), the fill plane less than a distal end of the blades of the first tufts, whereby a distal end portion of the blades of the first tufts extend upwardly therefrom (see Figs 1 and 3B that show blades extending upwardly); and whereby the tufted geotextile ground cover system being overlaid on a surface to be covered and receiving the infill within the interstices (it is understood that this is overlaid on a surface to be covered, i.e. the ground, as it is an artificial turf and that the infill is received by the interstices as described before), the second tufts resisting granular flow through the interstices in response to a loading force applied against the tufted geotextile ground cover system (para [0060] “The indicator yarn fibers serve the purpose of holding or immobilizing the infill and prevent or reduce splashing and limit redistribution of the infill when the artificial turf is in use"; para [0005] "repeated use or weather influences, such as rain or wind, can cause the infill material (artificial turf infill) to be discharged or to become unevenly distributed"). Dittrich et al. does not teach that the second tuft gauge is greater than the first tuft gauge or that the fill plane is less than a distal end of the blades of all the tufts. However, it would have been obvious to one skilled in the art to have the second gauge greater than the first and have the fill plane less than the distal end of all blades through routine experimentation to obtain the desired result, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 2, Dittrich et al. teaches wherein the second yarn bridges provide for frictional engagement with a surface below the backing sheet (it is understood that as the bridges are below the backing they will frictionally engage with the surface below). Dittrich et al. does not teach wherein said second yarn bridges are oriented angularly transverse between respective adjacent first tuft lines. However, it would have been obvious to one skilled in the art to orient the second bridges in this way through routine experimentation, and/or design choice, since such a modification would have involved a mere rearrangement of essential working parts generally recognized as being within the level of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 3, Dittrich et al. teaches the tufted geotextile ground cover system as recited in claim 1, whereby the second yarn bridges provide for frictional engagement with a surface below the backing sheet (it is understood that as the bridges are below the backing they will frictionally engage with the surface below). Dittrich does not teach wherein said second yarn bridges are oriented substantially perpendicular to the respective adjacent first tuft lines. However, it would have been obvious to one skilled in the art to orient the second bridges in this way through routine experimentation, and/or design choice, since such a modification would have involved a mere rearrangement of essential working parts generally recognized as being within the level of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, Dittrich et al. teaches the tufted geotextile ground cover system as recited in claim 3, wherein the surface below the backing sheet comprises a ground surface (it is understood that an artificial turf is placed on a ground surface).
Regarding claim 7, Dittrich et al. teaches the tufted geotextile ground cover system as recited in claim 1, wherein the first tuft gauge is about ¾ inch (para [0063] "The distance between tufting rows of the same fiber type can be e.g. 1.9 cm"; 1.9 cm is about 0.75 in). Dittrich et al. does not teach that the first tuft gauge is about 1/2 inch, but it would have been obvious to one skilled in the art to use a lower gauge through routine experimentation and/or design choice, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, Dittrich et al. teaches the tufted geotextile ground cover system as recited in claim 1. Dittrich et al. does not teach wherein the first and second blades of the first tufts extend from the backing sheet a first blade length in a range of about 1/2 inch to about 4 inches. However, it would have been obvious to one skilled in the art to use a blade length in this range through routine experimentation and/or design choice, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Dittrich et al. teaches the tufted geotextile ground cover system as recited in claim 9. Dittrich et al. does not teach wherein the first and second blades of the second tufts extend from the backing sheet a second blade length from a range of about 1/2 inch to about 4 inches. However, it would have been obvious to one skilled in the art to use a blade length in this range through routine experimentation, and/or design choice, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 11, Dittrich et al. teaches the tufted geotextile ground cover system as recited in claim 9, wherein the second blade length is less than the first blade length (see fig 1 that shows second blades 106 having less length than blades 104).
Claim 5-6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich et al. (EP 3,613,897) in view of Lewis et al. (US 2020/0071887).
Regarding claim 5, Dittrich et al. teaches the tufted geotextile ground cover system as recited in claim 3. Dittrich et al. does not teach wherein the surfaced below the backing sheet comprises a geomembrane. However, in a similar invention for tufted geotextiles (Abstract "A tufted geotextile for covering a land surface"), Lewis et al. teaches wherein the surfaced below the backing of the geotextile sheet comprises a geomembrane (Abstract "the tufted geotextile as a component overlying an impermeable geomembrane for resisting inflow of water below the ground surface."). It would have been obvious to one skilled in the art to combine these references and include a geomembrane to prevent undesired fluids from the ground entering the system.
Regarding claim 6, Dittrich et al. teaches the tufted geotextile ground cover system as recited in claim 1. Dittrich et al. does not teach the system further comprising a geomembrane that defines a fluid impermeable layer for overlying a ground surface for covering by the tufted geotextile ground cover system. However, in a similar invention for tufted geotextiles (Abstract "A tufted geotextile for covering a land surface"), Lewis et al. teaches the system comprising a geomembrane that defines a fluid impermeable layer for overlying a ground surface for covering by the tufted geotextile ground cover system (Abstract "the tufted geotextile as a component overlying an impermeable geomembrane for resisting inflow of water below the ground surface."). It would have been obvious to one skilled in the art to combine these references and include a geomembrane to prevent undesired fluids from the ground entering the system.
Regarding claim 8, Dittrich et al. in view of Lewis et al. teaches the tufted geotextile ground cover system as recited in claim 5. Neither Dittrich et al. nor Lewis et al. teaches wherein the second tuft gauge is between about 4 inches and 24 inches. However, it would have been obvious to one skilled in the art to use a gauge in this range through routine experimentation and/or design choice, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 13, Dittrich et al. teaches a ground cover system (Abstract "The invention relates to a tufted artificial turf’; it is understood turf isa ground cover system), comprising: a backing sheet (para [0060] "a carrier 102..."; see Fig 1) tufted with a plurality of first tuft lines each one of said plurality of first tuft lines comprising a plurality of spaced-apart first tufts extending from a first side of the backing sheet (para {0064] "face yarn fibers 104"; see Fig 3B that shows tufts spaced apart and extending from the backing), said first tufts formed by a tufting yarn that defines a first yarn bridge of a first length on a second side of the backing sheet between a first tuft blade and a second tuft blade of adjacent first tufts (para [0011] “the face yarn fibers may be monofilament yarns that are tufted and anchored into the carrier as loops, which may then be cut, which then results in two fibers"; see Fig 3B that shows the bridge as a loop on the second side of the backing), said plurality of first tufts spaced-apart on a first tuft gauge (see Figs 1 and 3B that shows tufts spaced apart on a first gauge), and a plurality of second tuft lines, each one of said plurality of second tuft lines comprising a plurality of spaced-apart second tufts extending from the first side of the backing sheet (para [0064] "texturized indicator yarn fibers 106 are tufted in tufts"; see Fig 1B that shows these spaced apart and extending from the backing) intermediate an adjacent pair of said first plurality of tuft lines (see Fig 3B for an embodiment where second tufts 106 are intermediate adjacent pairs of first tufts 104), said plurality of second tufts formed by a tufting yarn that defines a second yarn bridge of a second length on a second side of the backing sheet between a first tuft blade and a second tuft blade of adjacent second tufts (para [0011] "the yarns of the indicator yarn fibers... may be monofilament yarns that are tufted and anchored into the carrier as loops, which may then be cut, which then results in two fibers"; see Fig 3B that shows the bridge as a loop on the second side of the backing), said second length less than said first length (see Fig 3B that clearly shows the bridge/loops of second tufts 106 smaller than first tufts 104), and said plurality of second tufts spaced-apart on a second tuft gauge (see Fig 3B that shows second tufts spaced apart at a second tuft gauge), the plurality of first tufts defining interstices between adjacent tufts (see Figs 1 and 3B that show interstices between adjacent tufts); an infill of a particular granular material (para [0007] "The artificial turf infill is a granulate and/or particulate infill") for filling the interstices from the first side of the backing sheet to a fill plane (para [0060] “a fill layer comprising artificial turf infill 108, which has an installation height L4 above the carrier 102"; see Fig 1 that shows it filling interstices up to plane at height L4), the fill plane less than a distal end of the blades of the first tufts, whereby a distal end portion of the blades of the first tufts extend upwardly therefrom (see Figs 1 and 3B that show blades extending upwardly); and whereby the tufted geotextile ground cover system being overlaid on a surface to be covered and receiving the infill within the interstices (it is understood that this is overlaid on a surface to be covered, i.e. the ground, as it is an artificial turf and that the infill is received by the interstices as described before), the second tufts resisting granular flow through the interstices in response to a loading force applied against the tufted geotextile ground cover system (para [0060] "The indicator yarn fibers serve the purpose of holding or immobilizing the infill and prevent or reduce splashing and limit redistribution of the infill when the artificial turf is in use"; para [0005] "repeated use or weather influences, such as rain or wind, can cause the infill material (artificial turf infill) to be discharged or to become unevenly distributed"). Dittrich et al. does not teach that the system comprises an impermeable geomembrane for overlying a ground surface; that the second tuft gauge is greater than the first tuft gauge or that the fill plane is less than a distal end of the blades of all the tufts. However, it would have been obvious to one skilled in the art to have the second gauge greater than the first and have the fill plane less than the distal end of all blades through routine experimentation to obtain the desired result. Also, in a similar invention for tufted geotextiles (Abstract “A tufted geotextile for covering a land surface"), Lewis et al. teaches the system comprising an impermeable geomembrane for overlying a ground surface (Abstract “the tufted geotextile as a component overlying an impermeable geomembrane for resisting inflow of water below the ground surface."). It would have been obvious to one skilled in the art to combine these references and include a geomembrane to prevent undesired fluids from the ground entering the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678